DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bagherinia et al. (hereinafter “D1”).
With regard to claim 1, D1 teach collecting a set of B-scans over a range of different transverse locations on the cornea of the eye using the OCT system 9see ¶ 41: plurality of B-scans); segmenting each B-scan to identify an anterior corneal layer and an see ¶ 42: segmenting B-scans to identify anterior layer and posterior layer); calculating thickness values for each B-scan by computing the distance from the anterior corneal layer to the see ¶ 53: thickness of each B-scan distance between layers); combining the thickness values from the B-scans to create a polar see ¶ 53: thickness values combined to create polar map); converting the polar see ¶ 53: converting the polar map to 2D cartesian map); and storing or displaying the Cartesian epithelial thickness map or information derived from the Cartesian epithelial thickness map (see fig. 3, ¶ 54: displaying the map). D1 fail to explicitly teach determining the epithelial thickness map using the distance between the anterior corneal layer and the outer edge of Bowman’s layer, however one skilled in the art would have found it obvious to apply the teachings of D1 to generating epithelial thickness maps which is inherently defined as the distance between the anterior corneal layer and the outer edge of the Bowman’s layer. Examiner takes Official notice to the fact that the epithelial thickness is known in the art to be the distance between the anterior corneal layer and the outer edge of the Bowman’s layer.  
With regard to claim 2, D1 teach wherein the fitting method is a Zernike fitting or a grid fitting 20method (see ¶ 53: grid fitting).
With regard to claim 3, D1 fail to explicitly teach prior to computing the thickness values for each B-scan, performing one or more scan quality assessment tests to assess scan quality of collected B-scans based on results of the 25segmentation, however Examiner takes Official Notice to the fact that performing quality assessment of images or scans prior to processing is extremely well known in the art and would have been particularly obvious to incorporate known teachings in to the configuration of D2 yielding predictable and enhanced thickness map results based on quality scans.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662